Exhibit 99.1 January 27, 2017 Rangeford Resources, Inc. 556 Silicon Drive, Suite 103 Southlake, TX 76092 Attn: Thomas Lindholm — CEO and Director Marc Duncan — President, COO and Director Dear Tom and Marc: This letter is to notify the Board of Rangeford Resources, Inc. that I will be resigning from the Board effective today, January 27, 2017. My personal companies are expanding and based on my responsibilities with those companies I need to allocate all of my efforts to support them. It has been a pleasure serving with you on the Rangeford Resources Board, and I wish you both success as you work to move the Company forward. Best Regards, Michael Farmer
